Title: To Thomas Jefferson from Dugnani, 3 December 1788
From: Dugnani, Antonio
To: Jefferson, Thomas



three Xbre Wensday

The Apostolical Nuncio present his complimens to Mr. Jefferson, and he prie him to receeve his best remercimens for the paper what he please to sind. I shall be glaide to know the price of it.
If his Kindnesse whill be to occupe him in to Englich Song, he is persuaded to retorn to occupe him upon Italien languig by the books what he have the pleasure to sind him. The subject whil interresse a Lover of musick.
